Name: 81/786/EEC: Council Decision of 28 September 1981 appointing additional members to the Management Board of the European Centre for the Development of Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-10-10

 Avis juridique important|31981D078681/786/EEC: Council Decision of 28 September 1981 appointing additional members to the Management Board of the European Centre for the Development of Vocational Training Official Journal L 290 , 10/10/1981 P. 0018****( 1 ) OJ NO L 39 , 13 . 2 . 1975 , P . 1 . COUNCIL DECISION OF 28 SEPTEMBER 1981 APPOINTING ADDITIONAL MEMBERS TO THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING ( 81/786/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 337/75 OF 10 FEBRUARY 1975 ON THE CREATION OF A EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING ( 1 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE TREATY CONCERNING THE ACCESSION OF THE HELLENIC REPUBLIC TO THE EUROPEAN ECONOMIC COMMUNITY AND TO THE EUROPEAN ATOMIC ENERGY COMMUNITY , SIGNED ON 28 MAY 1979 , TOGETHER WITH THE COUNCIL DECISION OF 24 MAY 1979 ON THE ACCESSION OF THE HELLENIC REPUBLIC TO THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 22 AND ANNEX I OF THE ACT ANNEXED TO THEM , HAVING REGARD TO THE LIST OF CANDIDATES SUBMITTED BY THE GOVERNMENT OF THE HELLENIC REPUBLIC AND THE COMMISSION OF THE EUROPEAN COMMUNITIES , WHEREAS THE TERM OF OFFICE OF THE MEMBERS OF THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING IN OFFICE AT THE TIME OF THE ACCESSION OF THE HELLENIC REPUBLIC EXPIRES ON 14 JANUARY 1982 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE FOLLOWING ARE HEREBY APPOINTED MEMBERS OF THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING FOR THE PERIOD ENDING 14 JANUARY 1982 : 1 . GOVERNMENT REPRESENTATIVE MR PANAYOTIS CHATZIOANNOU 2 . TRADE UNION REPRESENTATIVE MR GEORGES DASSIS 3 . REPRESENTATIVE OF EMPLOYERS ' ORGANIZATIONS MRS ELISABETH PAPADAKI DONE AT BRUSSELS , 28 SEPTEMBER 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER